DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/04/2022 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-5, 17, 19-21, and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Xiang et al. (CN 101277429 A) in view of Hongxia et al. (CN 107327799 A), further in view of Golan et al. (US 20110193966 A1).

Concerning claim 1, Xiang et al. (hereinafter Xiang) teaches a method implemented on a computing device having at least one processor, a non-transitory storage medium and a communication platform connected to a network for traffic surveillance (see machine translation (MT), pg. 11, ll. 4-13), the method comprising: 
acquiring, from a plurality of first video sensors, a first set of images of an area (fig. 5: video sources 51; see MT pg. 4, ll. 25-27);
generating a map-based surveillance interface of the area based on the first set of images (see MT pg. 1, l. 34 – pg. 2, l. 15);
identifying a moving target from a first image of the first set of images (see MT pg. 2, ll. 4-6); 
see MT pg. 3, steps D1-D2); and
presenting, on a display, the at least one object-based surveillance interface with the map-based surveillance interface (fig. 5, global display unit 57; see MT pg. 10, ll. 33-34; see MT pg. 3, step D3 & ll. 22-29);
wherein
the first set of images denotes a plurality of views of the area captured by the plurality of first video sensors, respectively (see MT pg. 8, ll. 4-8). 
Not explicitly taught is each of the plurality of first video sensors is implemented on an illuminating device in the area.
Hongxia et al. (hereinafter Hongxia) teaches a city intelligent traffic control solar LED street lamp, which includes a camera for capturing road condition of a street lamp section and transmitting the generated video information to a traffic control program (see MT pg. 2, ll. 7-16). Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to incorporate the teachings of Hongxia into Xiang by mounting each of the plurality of first video sensors on an illuminating device in the area in order to monitor traffic conditions and parking space allowances (Hongxia, MT pg. 1, ll. 18-19).
Both Xiang and Hongxia are silent on the map-based surveillance interface indicating correspondences between the first set of images and locations of the plurality of the first video sensors represented on a map; and the object-based surveillance interface indicating correspondences between the target and locations of the plurality of the first video sensors represented on a map.
fig. 2: modules 220-230; ¶¶0030-0032); and an object-based surveillance interface indicating correspondences between the target and locations of the plurality of the first video sensors represented on a map (fig. 2: modules 220-270; ¶0034; fig. 4; ¶¶0040-0041). Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to incorporate the teachings of Golan into Xiang in view of Hongxia by indicating correspondences between the first set of images and the target with the plurality of first video sensors represented on the map in order to clearly display where the active cameras are located in the system, and what targets they are currently pointing at.

Concerning claim 3, Xiang further teaches determining one or more second images from the first set of images, each of the one or more second images including the target (see MT 2, ll. 7-10);
determining a motion track of the target based on the first image and the one or more second images (see MT pg. 2, ll. 7-15); and
presenting, on the display, the motion track of the target on the map-based surveillance interface (see MT pg. 3, step D3).

Concerning claim 4, Xiang further teaches presenting the motion track of the target on the at least one object-based surveillance interface (see MT pg. 3, steps D1-D2); and
see MT pg. 3, step D3 & ll. 22-29).

Concerning claim 5, Xiang further teaches retrieving one or more features related to the target based on at least one of the first image and the one or more second images (see MT pg. 3, l. 31: “Correlate tracking based on the color, shape, size, category, direction of motion, and speed of the target”); and
presenting the one or more features related to the target on the at least one object-based surveillance interface (see MT pg. 3, steps D1-D3: “position information of the target”),
wherein the one or more features include at least one of a location of the target, a velocity of the target, a color of the target, or a contour of the target (see MT pg. 3, steps D1-D3: “position information of the target”).

Claim 17 is the corresponding non-transitory computer readable medium to the method of claim 1 and is rejected under the same rationale.

Claim 19 is the corresponding non-transitory computer readable medium to the method of claim 3 and is rejected under the same rationale.

Claim 20 is the corresponding non-transitory computer readable medium to the method of claim 4 and is rejected under the same rationale.



Claim 23 is the corresponding system to the method of claim 3 and is rejected under the same rationale.

Claim 24 is the corresponding system to the method of claim 4 and is rejected under the same rationale.

Claim 25 is the corresponding system to the method of claim 5 and is rejected under the same rationale.

Claims 2, 7, 18, 22, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Xiang et al. (CN 101277429 A) in view of Hongxia et al. (CN 107327799 A), further in view of Golan et al. (US 20110193966 A1) and further in view of WU (US 2018/0330610 A1).

Concerning claim 2, Xiang in view of Hongxia, further in view of Golan teaches the method of claim 1. Xiang further teaches generating the map-based surveillance interface of the area based on the first set of images (see MT pg. 1, l. 34 – pg. 2, l. 15). Not explicitly taught is acquiring, from a plurality of second video sensors, a second set of images of the area; generating the map-based surveillance interface of the area based on the first set of images and 
WU teaches a traffic accident warning method that acquires, from a plurality of second video sensors, a second set of images of the area (fig. 5: 101); generating the map-based surveillance interface of the area based on the second set of images (fig. 5: 102-104), wherein the plurality of second video sensors are implemented on a plurality of motion objects in the area, respectively (fig. 3: camera 106; ¶0042). Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to incorporate the teachings of WU into the Xiang in view of Hongxia, further in view of Golan invention in order to perform traffic monitoring using information from currently driving road vehicles. It is noted, that WU fails to explicitly teach generating the map-based surveillance interface of the area based on the first set of images and the second set of images, however, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the Xiang in view of Hongxia, further in view of Golan and WU invention in this way. Such a modification would improve the prior art by incorporating images from a plurality of sources, therefore, increasing the detection of dangerous and/or potentially dangerous targets.

Concerning claim 7, Xiang in view of Hongxia , further in view of Golan teaches the method of claim 1. Not explicitly taught is determining one or more traffic statistics of the area based on the first set of images; determining whether a violation occurs based on the one or more traffic statistics and traffic rules related to the area; and in response to the determination that the violation occurs, transmitting an alarm signal via the network to a third party.
¶0115: traffic violations); 
determining whether a violation occurs based on the one or more traffic statistics and traffic rules related to the area (¶0115); and 
in response to the determination that the violation occurs, transmitting an alarm signal via the network to a third party (fig. 15: traffic violation alerts area transmitted to corresponding vehicles). Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to incorporate the teachings of WU into the Xiang in view of Hongxia, further in view of Golan invention in order to alert respective drivers of a traffic violation.

Claim 18 is the corresponding non-transitory computer readable medium to the method of claim 2 and is rejected under the same rationale.

Claim 22 is the corresponding system to the method of claim 2 and is rejected under the same rationale.

Claim 27 is the corresponding system to the method of claim 7 and is rejected under the same rationale.

Claims 6 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Xiang et al. (CN 101277429 A) in view of Hongxia et al. (CN 107327799 A), further in view of Golan et al. (US 20110193966 A1) and further in view of Yen et al. (US 20100134627 A1).

Concerning claim 6, Xiang in view of Hongxia , further in view of Golan teaches the method of claim 3. Not explicitly taught is the method, further comprising: generating a motion pattern of the target based on the motion track of the target in a period of time; activating at least one of the plurality of first video sensors to monitor the target based on the motion pattern, wherein the motion pattern includes at least one of a temporal motion pattern, a spatial motion pattern, or a social behavioral motion pattern.
Yen et al. (hereinafter Yen) teaches a hand-off monitoring method, comprising:
generating a motion pattern of the target based on the motion track of the target in a period of time (fig. 1: S103-S107 – identifying an object triggering a warning based on a video signal and predicting a moving path of the object; fig. 1A: 1004); 
activating at least one of the plurality of first video sensors to monitor the target based on the motion pattern (fig. 2: S109 – controlling the surveillance cameras to respectively aim where the object could possibly pass), 
wherein the motion pattern includes at least one of a temporal motion pattern, a spatial motion pattern, or a social behavioral motion pattern (fig. 2: S107 – a moving path of the object; ¶0041). Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to incorporate the teachings of Yen into the Xiang in view of Hongxia, further in view of Golan invention in order to keep track of an object.

Claim 26 is the corresponding system to the method of claim 6 and is rejected under the same rationale.

Claims 8 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Xiang et al. (CN 101277429 A) in view of Hongxia et al. (CN 107327799 A), further in view of Golan et al. (US 20110193966 A1) and further in view of Tran et al. (US 9,615,066 B1).

Concerning claim 8, Xiang in view of Hongxia , further in view of Golan teaches the method of claim 4. Xiang further teaches retrieving information related to the event from the non-transitory storage medium (see MT, pg. 3, ll. 22-24, wherein preset needs (i.e., predetermined data) is implicitly stored information); and 
transmitting the information related to the event to be displayed on the terminal device (see MT, pg. 3, ll. 22-24: “Selectively highlighting dangerous or potentially dangerous targets in a global electronic map”), 
wherein the information is displayed on the terminal device in at least one of a text, a form, a chart, the map-based surveillance interface (see MT pg. 3, steps D1-D3), or the object-based surveillance interface (see MT pg. 3, steps D1-D3). Not explicitly taught is receiving, from a terminal device, an inquiry of an event.
Tran et al. (hereinafter Tran) teaches a smart lighting and city sensor, wherein an inquiry of an event is received from a terminal device (fig. 8: 605-607). Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to incorporate the teachings of Tran into the Xiang in view of Hongxia, further in view of Golan invention in order to allow for manual requesting of event information.

Claim 28 is the corresponding system to the method of claim 8 and is rejected under the same rationale.

Response to Arguments
Applicant’s arguments, see pages 11-22 of the remarks, filed 03/04/2022, with respect to the rejections of claims 1-8 and 17-28 have been fully considered, but they are moot in view of new grounds of rejection presented above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M ANDERSON II whose telephone number is (571)270-1444. The examiner can normally be reached Monday - Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN PENDLETON can be reached on 571-272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/James M Anderson II/Primary Examiner, Art Unit 2425